Upon a motion subsequently made for a reargument, the following opinion was handed down:
The motion for a reargument in this case is made upon the supposition that the court upon the argument of this appeal overlooked the fourth point in the appellants' brief, and also that it misapprehended the facts and findings. This point was not overlooked, and the authority cited under it and on which the defendant relies (Pratt v. Foote, 9 N.Y., 463), is clearly distinguishable from the case at bar.
It will be found upon a critical examination of that case, that the learned judge who wrote the opinion, and whose language we quote, makes a distinction "between the acceptance of a creditor from his debtor of a new security or obligation for an old debt, and the acceptance by a bank of a check drawn upon itself in payment of a note." The transactions are entirely different. The former is a mere substitution of one agreement or obligation for another. In such a case there is no extinguishment of the precedent debt, unless there is an express agreement to accept the new obligation or security as a satisfaction of the old. One executory agreement is not a satisfaction of another, unless by virtue of some *Page 258 
contract between the parties, and this contract cannot be inferred, but must be proved by evidence.
What is said in the opinion as to the force of the entries on the books of the bank, and the waiver of the acceptance of the check as shown by the entries, might well apply to a check taken under the circumstances stated, while it has no application to a promissory note. So, also, as is stated in the opinion, the check being left to await the decision of the officers of the bank, as to whether they would receive it or not, it was only necessary to constitute the agreement that the bank should waive the objection which was done by the entry on the books. The entry, in the case cited, was made for the purpose of completing the agreement, while as the findings and facts show it was done only formally in the case at bar with no such intent. For the reasons stated, the case cited, therefore, is not in point, and cannot affect the decision of the case at bar.
That there was a misapprehension of the facts and findings, either by the court or by counsel, is quite evident, but we think it is very plain that it was upon the part of the counsel.
The appellants' counsel alleges, as a second ground for a reargument, that there was no finding; that the entries on the books of the plaintiff were the result of fraud or mistake. Although there was no such distinct finding, it was proper to presume it, as it was warranted from the facts which appeared. The finding of the judge that the note in suit was not paid, and that the second and third notes were not discounted by the plaintiff, or taken in renewal of the first note, would uphold such a presumption. If the appellant had desired a finding to the contrary, he should have made a request for such finding upon the trial, and not having done so, is not at liberty to raise the point now.
As the general scope of the opinion covered all the questions in the case, it was not necessary to consider more particularly the fourth point, or to comment upon the authority which we have examined upon this motion. *Page 259 
We are of the opinion that no ground is shown for a reargument within the rule applicable to such a motion. (See 59 N.Y., 73.)
The motion must, therefore, be denied, with ten dollars costs.
All concur.
Motion denied.